ALLOWANCE
The Examiner was persuaded by the arguments filed on 6/30/21, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-13 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview between Attorney for Applicant Scott Elchert (Reg. No. 55,149) and Examiner Vincent Gonzales on 9/10/21.
In claim 1:
obtaining a group of words from among the first encrypted words by using a trapdoor scheme, the obtained group of words being encrypted words determined to have been generated from a same word

In claim 7:
obtain a group of words from among the first encrypted words by using a trapdoor scheme, the obtained group of words being encrypted words determined to have been generated from a same word

	In claim 13:
obtaining a group of words from among the first encrypted words by using a trapdoor scheme, the obtained group of words being encrypted words determined to have been generated from a same word
Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Graepel discloses, inter alia, a technique for performing machine learning on encrypted data while retaining the confidentiality of training and test data. (Graepel, Thore, Kristin Lauter, and Michael Naehrig. "ML confidential: Machine learning on encrypted data." International Conference on Information Security and Cryptology. Springer, Berlin, Heidelberg, 2012.)
Zirtol discloses, inter alia, a protocol for secure search using a trapdoor encryption function. (Zirtol, Kobra Amiri, Mahnaz Noroozi, and Ziba Eslami. "Multi-user searchable encryption scheme with general access structure." 2015 2nd International Conference on Knowledge-Based Engineering and Innovation (KBEI). IEEE, 2015.)
Raykova discloses, inter alia, a protocol for secure search using a trapdoor encryption function. (Mariana Raykova, Binh Vo, Steven M. Bellovin, and Tal Malkin. 2009. Secure anonymous database search. In Proceedings of the 2009 ACM workshop on Cloud computing security (CCSW '09). Association for Computing Machinery, New York, NY, USA, 115–126.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
obtaining a first plurality of pieces of teacher data, each of the first plurality of pieces of teacher data including first encrypted words and corresponding search word information, each of the first encrypted words being an encrypted word generated in a terminal deice from a word inputted to the terminal device such that the encrypted word is represented by a code sequence different from other encrypted words even though both of the encrypted word and the other encrypted words have been generated from a same word, the search word information including one or more 
obtaining a group of words from among the first encrypted words by using a trapdoor scheme, the obtained group of words being encrypted words determined to have been generated from a same word;
generating a second plurality of pieces of teacher data by using one encrypted word included in the obtained group of words to replace a rest of the obtained group of words in the first plurality of pieces of teacher data; and
performing, by using the second plurality of pieces of teacher data, machine learning of a parameter to determine, in response to receiving of one or more encrypted words, one or more encrypted words to be used for search. 

Independent claims 7 and 13 are allowed for the same reasons as claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/Vincent Gonzales/
Primary Examiner, Art Unit 2124